Case: 12-15426   Date Filed: 05/23/2013   Page: 1 of 14


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15426
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:11-cv-00030-HLM


DAVID S. BENNETT,

                                                           Plaintiff-Appellant,

                                 versus

SHERIFF SCOTT CHITWOOD, et al.,

                                                                    Defendants,

CPT. WESLEY LYNCH,
SGT. GRAHAM WILLIAMS,
OFFICER RYAN ROGERS,
OFFICER GREG SIMS,

                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (May 23, 2013)

Before CARNES, BARKETT and EDMONDSON, Circuit Judges.
              Case: 12-15426     Date Filed: 05/23/2013    Page: 2 of 14




PER CURIAM:



      David Bennett, a Georgia pre-trial detainee proceeding pro se and in forma

pauperis, appeals the district court’s grant of summary judgment to defendants on

his 42 U.S.C. § 1983 action, alleging (1) deliberate indifference to a substantial

risk of serious harm and (2) retaliation for filing the instant section 1983 action and

for contacting the local newspaper about jail conditions. He asserts that the

magistrate judge erred in denying his motion for discovery; that the district court

erred in concluding -- based on his failure to comply with Northern District of

Georgia Local Rule 56.1(B)(2) -- that Bennett raised no disputes of material fact in

response to defendants’ summary judgment motion; and that the district court erred

in concluding that defendant jail officials were entitled to qualified immunity. We

see no reversible error.

      Briefly stated, Bennett’s claims stem from defendants’ treatment of jail

inmates -- including Bennett -- for scabies. In October 2010, jail officials required

the inmates to undress, apply a scabies treatment cream to their entire bodies, and

remain nude from noon until approximately 10:30 p.m. while their clothes, towels,

and bed linens were washed. During this time, Bennett -- who was 42 years old

when the incident occurred -- complains that he suffered from cold. Although he


                                           2
              Case: 12-15426     Date Filed: 05/23/2013   Page: 3 of 14


“cannot be certain” of the temperature of his cell, he “estimate[s] it to have been in

the 50’s.”

      Bennett later contacted the local newspaper to complain about the scabies

incident. When the press contacted Defendant Captain Lynch, Lynch explained

that, although the jail guards were mistaken about requiring the inmates to remain

naked, it was an honest mistake and that the guards had since been reprimanded.

Captain Lynch also commented that Bennett, who was a material witness in a child

molestation case, had threatened not to testify on account of this incident. Bennett

alleges that Captain Lynch made this comment in retaliation for Bennett’s

exercising his First Amendment rights, knowing that the comment could jeopardize

Bennett’s safety. And, as a result of Captain Lynch’s statements to the press

identifying Bennett as a “jailhouse snitch,” Bennett alleges that he was beaten

physically by two other inmates.



                                              I.



      We review the district court’s discovery decisions for an abuse of discretion.

Burger King Corp. v. Weaver, 169 F.3d 1310, 1315 (11th Cir. 1999). A court

abuses its discretion by making a clear error of judgment or by applying an

incorrect legal standard. Josendis v. Wall to Wall Residence Repairs, Inc., 662


                                          3
              Case: 12-15426     Date Filed: 05/23/2013    Page: 4 of 14
F.3d 1292, 1307 (11th Cir. 2011). And “discovery rulings will not be overturned

‘unless it is shown that [they] resulted in substantial harm to the appellant’s case.’”

Id.

      Federal Rule of Civil Procedure 26, which regulates discovery generally,

contemplates that the parties to a lawsuit will request production of documents

directly from each other. See Fed.R.Civ.P. 26. Rule 34, governing production of

documents, states that a party may request documents from another party and that

the responding party must respond within 30 days from the date of service.

Fed.R.Civ.P. 34(a), (b)(2)(A). If a party fails to respond to a discovery request,

then the other party may move to compel a response if the requesting party has

certified that he “has in good faith conferred or attempted to confer with the person

or party failing to make disclosure or discovery in an effort to obtain it without

court action.” Fed.R.Civ.P. 37(a)(1), (a)(3).

      The magistrate judge did not abuse his discretion in denying Bennett’s

motion for discovery. Bennett failed to abide by Rule 26: he did not request that

the jail officials produce the documents; he instead applied directly to the

magistrate judge. See Fed.R.Civ.P. 26. Furthermore, he filed the motion 10 days

after the commencement of the discovery period, although parties have 30 days to

respond to a discovery request. He also did not certify that he had made a good

faith effort to confer or attempt to confer with jail officials. Thus, the magistrate


                                           4
              Case: 12-15426     Date Filed: 05/23/2013   Page: 5 of 14


judge did not abuse his discretion by denying the motion and by directing Bennett

to look to the Federal Rules of Civil Procedure for the proper manner of

conducting discovery. See Burger King Corp., 169 F.3d at 1315.



                                              II.



      We review the district court’s grant of summary judgment de novo, viewing

the record and drawing all reasonable factual inferences in a light most favorable to

the non-moving party. D’Angelo v. ConAgra Foods, Inc., 422 F.3d 1220, 1225

(11th Cir. 2005). Summary judgment is properly granted if “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed.R.Civ.P. 56(a). “The mere existence of some evidence to support the

non-moving party is not sufficient for denial of summary judgment; there must be

‘sufficient evidence favoring the nonmoving party for a jury to return a verdict for

that party.’” Bailey v. Allgas, Inc., 284 F.3d 1237, 1243 (11th Cir. 2002). “If the

evidence is merely colorable, or is not significantly probative, summary judgment

may be granted.” Id.

      The Federal Rules of Civil Procedure state that a party asserting that a fact is

genuinely disputed must cite to specific materials in the record; failure to do so

allows the district court to consider the fact as undisputed for purposes of the


                                          5
              Case: 12-15426      Date Filed: 05/23/2013    Page: 6 of 14


motion for summary judgment. Fed.R.Civ.P. 56(c)(1)(A), (e)(2). In a similar way,

Northern District of Georgia Local Rule 56.1(B) states (in pertinent part) that a

district court will deem the movant’s statement of material facts as admitted unless

the non-movant’s response “contain[s] individually numbered, concise,

nonargumentative responses corresponding to each of the movant’s numbered

undisputed material facts,” and “(i) directly refutes the movant’s fact with concise

responses supported by specific citations to evidence (including page or paragraph

number).” N.D. Ga. L.R. 56.1(B)(2)a.(1), (2). A district court’s application of a

local rule is reviewed for an abuse of discretion, giving “great deference to a

district court’s interpretation of its local rules.” Reese v. Herbert, 527 F.3d 1253,

1267 n.22 (11th Cir. 2008) (quotation omitted).

      In this case, defendants submitted a “Statement of Material Facts as to

Which There is No Genuine Issue to be Tried” and some supporting affidavits.

Because Bennett failed to respond to defendants’ Statement of Material Facts as

required by Local Rule 56.1(B), the district court deemed the facts undisputed.

      We need not decide particularly whether the district court abused its

discretion in applying Local Rule 56.1(B), because -- irrespective of Bennett’s

technical compliance with the Rule -- Bennett’s statements, such as, his “estimate”

(a form of “belief”) that his cell was “in the 50’s,” are insufficient to raise a

genuine issue of material fact. See Pace v. Capobianco, 283 F.3d 1275, 1278-79


                                            6
              Case: 12-15426      Date Filed: 05/23/2013     Page: 7 of 14


(11th Cir. 2002) (explaining that statements based, even in part, “upon information

and belief” -- instead of only personal knowledge -- do not create a genuine issue

of fact sufficient to defeat summary judgment). So, even when we accept the

“facts” properly asserted by Bennett, Bennett has failed altogether to show that the

defendants were unentitled to summary judgment on qualified immunity grounds.



                                                III.



      For government officials acting within the scope of their discretionary

authority, “[q]ualified immunity offers complete protection . . . if their conduct

does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Vinyard v. Wilson, 311 F.3d 1340, 1346

(11th Cir. 2002) (quotation omitted). Once the defendant establishes that he was

acting within the scope of his discretionary authority, the burden shifts to the

plaintiff to establish that the qualified immunity defense does not apply. Holloman

v. Harland, 370 F.3d 1252, 1267 (11th Cir. 2004). The plaintiff must show

“(1) that the official violated a statutory or constitutional right, and (2) that the

right was ‘clearly established’ at the time of the challenged conduct.” Ashcroft v.

al-Kidd, ___ U.S. ___, 131 S. Ct. 2074, 2080, 179 L. Ed. 2d 1149 (2011). Courts




                                            7
              Case: 12-15426      Date Filed: 05/23/2013    Page: 8 of 14


may address these elements in either order and may have no need to address both.

Id.

      The Eighth Amendment prohibits the infliction of cruel and unusual

punishment. U.S. Const. amend. VIII. The Eighth Amendment’s prohibition on

conditions of confinement that amount to cruel and unusual punishment also

applies to pre-trial detainees through the Fourteenth Amendment’s due process

clause. Wilson v. Blankenship, 163 F.3d 1284, 1291 (11th Cir. 1998); Hamm v.

DeKalb Cnty., 774 F.2d 1567, 1573-74 (11th Cir. 1985).

      Prison officials must “provide humane conditions of confinement,”

including “adequate food, clothing, shelter, and medical care.” Farmer v.

Brennan, 511 U.S. 825, 832-33, 114 S.Ct.1970, 1976-77, 128 L. Ed. 2d 811 (1994).

But it is a “prison official’s ‘deliberate indifference’ to a substantial risk of serious

harm to an inmate [that] violates the Eighth Amendment.” Id. at 828, 114 S.Ct. at

1974. The deliberate-indifference test has two elements, consisting of an objective

and a subjective component. Id. at 834, 114 S.Ct. at 1977.

      To satisfy the objective, “substantial risk of serious harm” component, a

plaintiff “must show a deprivation that is, ‘objectively, sufficiently serious,’ which

means that the defendants’ actions resulted in the denial of the minimal civilized

measure of life’s necessities.” Cottrell v. Caldwell, 85 F.3d 1480, 1491 (11th Cir.

1996). “The challenged condition must be ‘extreme’”: the prisoner must show that


                                            8
              Case: 12-15426     Date Filed: 05/23/2013   Page: 9 of 14


“society considers the risk that the prisoner complains of to be so grave that it

violates contemporary standards of decency to expose anyone unwillingly to such a

risk.” Chandler v. Crosby, 379 F.3d 1278, 1289 (11th Cir. 2004). In evaluating an

Eighth Amendment claim, we consider both the “severity” and the “duration” of

the prisoner’s exposure to extreme temperatures. Id. at 1295. Merely showing that

prison conditions are uncomfortable is not enough. Id. at 1289.

      For the subjective component, the prison official must (1) have subjective

knowledge of the risk of serious harm, and (2) nevertheless fail to respond

reasonably to the risk. Farmer, 511 U.S. at 837, 114 S.Ct. at 1979. Subjective

knowledge on the part of the prison official requires that the official was aware of

the facts “from which the inference could be drawn that a substantial risk of

serious harm exist[ed],” and that the official actually drew that inference. Burnette

v. Taylor, 533 F.3d 1325, 1330 (11th Cir. 2008). A prison official must have a

sufficiently culpable state of mind to be deliberately indifferent. Carter v.

Galloway, 352 F.3d 1346, 1349 (11th Cir. 2003). “[T]he evidence must

demonstrate that with knowledge of the infirm conditions, the official knowingly

or recklessly declined to take actions that would have improved the conditions.”

Thomas v. Bryant, 614 F.3d 1288, 1312 (11th Cir. 2010) (alteration and quotation

omitted). Mistakes and even negligence on the part of prison officials are not

enough for a constitutional violation. Crosby, 379 F.3d at 1289.


                                          9
             Case: 12-15426     Date Filed: 05/23/2013   Page: 10 of 14


      Bennett has failed to demonstrate an objective substantial risk of serious

harm. While we accept that Bennett felt uncomfortably cold, he was required to

remain nude for a one-time period of approximately 10.5 hours and did not go

without clothing or bed linens overnight. And nothing in the record shows Bennett

reported medical problems as a result of the jail conditions he alleges. This case is

not one in which ice formed inside the cell. Cf. Dixon v. Godinez, 114 F.3d 640

(7th Cir. 1997) (prison officials were unentitled to summary judgment when they

submitted no evidence rebutting the inmate’s allegation that ice formed regularly

on his cell walls); Corselli v. Coughlin, 842 F.2d 23, 27 (2d Cir. 1988) (reversing

summary judgment in favor of prison officials where the inmate alleged that, for

three months, he was exposed temperatures so cold that ice formed in the toilet

bowl of his cell). Given the limited duration of Bennett’s exposure to cool

temperatures and the modest severity of those temperatures (even accepting

Bennett’s “estimate” that the temperature was “in the 50’s”), the conditions were

not so extreme to reach the level of an Eighth Amendment violation. Cf. Chandler

v. Baird, 926 F.2d 1057 (11th Cir. 1991) (before the Supreme Court developed its

current Eighth Amendment analysis, reversing the district court’s grant of

summary judgment in favor of prison officials where -- for 16 days -- a prisoner

was denied clothing except undershorts, confined to a cell with temperatures as




                                         10
             Case: 12-15426      Date Filed: 05/23/2013    Page: 11 of 14


low as 60 degrees, and required to sleep on a plastic-covered mattress without

bedding).

      Even if Bennett’s allegations of cold were enough to constitute clearly a

substantial risk of serious harm (causing him just some discomfort would not be

enough), Bennett has also failed to proffer evidence satisfying the subjective

component of the deliberate indifference test. He presented no evidence that he

notified jail officials specifically that he was excessively cold; his complaints were

about not having clothes or about “the situation” generally. He has failed to

establish that jail officials were actually aware of the facts from which the

inference of a substantial risk of serious harm could be drawn or -- perhaps, more

important -- that they actually drew that inference. See Burnette, 533 F.3d at 1330.

In addition, the undisputed evidence shows that defendant jail officials believed

that Bennett needed the scabies treatment and that the treatment required him to be

naked. Jail officials have also sworn that the temperature of the jail was “normal”

and not unusually cold, which further cuts against the notion that they drew an

inference of serious risk to inmates due to cold injuries. Thus, Bennett failed to

establish that jail officials acted with deliberate indifference and violated the

Constitution. Besides, the individual jail officials were entitled to qualified

immunity on Bennett’s deliberate indifference claim, given the lack of clear

preexisting law obviously on point, in the circumstances.


                                           11
             Case: 12-15426     Date Filed: 05/23/2013    Page: 12 of 14


                                               IV.



      The First Amendment protects an individual’s freedom of speech and his or

her right to petition the government for redress. U.S. Const. amend. I. To plead a

retaliation claim under section 1983, the plaintiff must allege (1) constitutionally

protected speech, (2) an adverse effect on the protected speech, and (3) a causal

connection. Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005). An inmate

raises a First Amendment claim of retaliation if he shows that the prison official

disciplined him for filing a lawsuit concerning the conditions of his imprisonment.

Wright v. Newsome, 795 F.2d 964, 968 (11th Cir. 1986). We have held that “[a]

plaintiff suffers adverse action if the defendant’s allegedly retaliatory conduct

would likely deter a person of ordinary firmness from the exercise of First

Amendment rights.” Bennett, 423 F.3d at 1254 (quotation omitted). To establish a

causal connection, the plaintiff must establish that the defendant was subjectively

motivated by the plaintiff’s protected speech. Smith v. Mosley, 532 F.3d 1270,

1278 (11th Cir. 2008).

      The district court properly granted summary judgment to Captain Lynch on

the basis that he was entitled to qualified immunity. Nothing sufficiently

evidences that Captain Lynch was subjectively motivated to discipline Bennett for

contacting the press to report on jail conditions and for threatening to sue. Instead,


                                          12
              Case: 12-15426   Date Filed: 05/23/2013   Page: 13 of 14


Captain Lynch’s comments to the press came in direct response to repeated press

inquiries for comment on Bennett’s complaint. No facts in the record show that

Lynch -- who did not direct the newspaper on what to publish -- was motivated by

anything other than an attempt to defend the jail’s acts and to avoid or to minimize

negative press for the jail.

      In addition, nothing evidences that Captain Lynch’s comments to the

newspaper in fact caused the attack on Bennett. That Bennett was attacked several

days after Captain Lynch’s comments were published does not, by itself,

demonstrate a sufficient causal link between the two events. See McClain v.

Metabolife Int’l, Inc., 401 F.3d 1233, 1243 (11th Cir. 2005) (explaining that

“proving a temporal relationship between [two events] does not establish a causal

relationship.”). And we (passing over the hearsay evidence problems) cannot

consider Bennett’s unsworn statement -- even if we construed it to assert that his

attackers told him that Captain Lynch’s published comments were the reason for

the attack -- in determining whether summary judgment was appropriate. See

Gordon v. Watson, 622 F.2d 120, 123 (5th Cir. 1980) (“Although pro se litigants

are not held to the same standards of compliance with formal or technical pleading

rules applied to attorneys, we have never allowed such litigants to oppose summary

judgments by the use of unsworn materials.”). By the way, Bennett does not assert




                                         13
             Case: 12-15426    Date Filed: 05/23/2013   Page: 14 of 14


that his willingness to testify was a close secret known only to Captain Lynch

before the newspaper publication.

      Accordingly, the district court properly granted summary judgment to

Captain Lynch.

      AFFIRMED.




                                        14